DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

 Response to Arguments
Applicant’s arguments, see REMARKS, filed 02/10/2022, with respect to 103 rejections of claims 50, 62, and 74 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TS 23.501.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50, 55, 58-59, 62, 67, 70-71, 74, and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent Claims 50, 62, 74, and 75 recites “”an N2 request message”.  The specification does describe “a request message”, but it only describes “N2 Request/Response message” per se. One of ordinary skill in the art knows from TS 23.501 section 7.1.2 that “request/response” is one-to-one communication between two network functions (consumer and producer).  Since the N2 message from the AMF to RAN provides assistance information from the AMF to the RAN, it is considered “a response message” and not “a request message”.  Therefore, Independent Claims 50, 62, 74, and 75 are rejected. Dependent claims 55, 58-59, 67, and 70-71 are rejected from depending from independent claims 50 and 62. For examination purpose, the claims will be interpreted in view of the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 55, 58-59, 62, 67, 70-71, 74, and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 50, 62, 74, and 75 recites “”an N2 request message”.  The specification does describe “a request message”, but it only describes “N2 Request/Response message” per se. Neither the claims nor the specification describes or particularly point out “what is requested” .  Therefore, Independent Claims 50, 62, 74, and 75 are rejected. Dependent claims 55, 58-59, 67, and 70-71 are rejected from depending from independent claims 50 and 62.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50, 55, 58, 62, 67, 70, and 74-75, are rejected under 35 U.S.C. 103 as being unpatentable over Sony (TS 23.502: Provisioning parameter: Expected UE Mobility, 3GPP SA WG2 Meeting #124 S2-178407, 27 November – 1 December 2017, .

Regarding claim 50, Sony teaches A mobility management method executed by an Access and Mobility Management Function (AMF) node (Sony page 2 line 1 the AMF), the mobility management method comprising:
sending, to a radio access network (RAN), a message comprising assistance information (Sony page 2 second paragraph 2)	If the AMF utilizes the “Expected UE Moving Trajectory” information for the Mobility pattern estimation and provides the Mobility pattern as part of the CN assistance information to RAN according to TS 23.501 clause 5.4.6) for controlling radio resource control (RRC) Inactive state transitions in the RAN (Sony page 2 Summary Observation 4: Can help RAN in the decision to use RRC_INACTIVE or RRC_IDLE) , wherein the assistance information comprises expected User Equipment (UE) moving trajectory information indicating the UE's expected movement ((Sony page 2 the AMF utilizes the “Expected UE Moving Trajectory” information for the Mobility pattern estimation and provides the Mobility pattern as part of the CN assistance information to RAN ) and UE mobility information (Sony page 2 provides the Mobility pattern as part of the CN assistance information).
Note: the N2 request in the claim is interpreted in light of the specification as the N2 request/response). However, Sony teaches providing the mobility pattern according to  (TS 23.501 clause 5.4.6).
In a similar endeavor, 3GPP TS 23.501 teaches 
Sending the information from the AMF to the RAN in N2 request/response message (TS 23.501 clause 5.4.6 The AMF decides when to send this information to the RAN as "Expected UE behaviour" carried in N2 signalling over the N2 interface, clause 7.1.2 "Request-response": A Control Plane NF_B (NF Service Producer) is requested by another Control Plane NF_A (NF Service Consumer) to provide a certain NF service, which either performs an action or provides information or both ... In Request-response mechanism, communication is one to one between two NFs (consumer and producer. Note: the message from the AMF to the RAN  is considered a request/response message because it provides assistance information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Sony by incorporating TS 23.501 N2 request/response message to arriving at the invention.
The motivation of doing so would have provided the information over the N2 interface between the AMF and RAN node in 5G network.
The combination of Sony and TS 23.501 does not explicitly teach 
UE mobility information indicating whether the UE is stationary or mobile.

UE mobility information indicating whether the UE is stationary or mobile (Kota [0061] the mobility pattern of the UE 104 may be based on whether the UE 104 is stationary , semi- stationary, or mobile) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Sony and TS 23.501 by incorporating Kota et al. mobility information in the mobility pattern of Sony to arrive at the invention.
The motivation of doing so would have assisted the RAN optimization of the UE RRC state transition. 

Regarding claim 55, the combination of Sony,  3GPP TS 203.501, and Kota et al. teaches the mobility management method according to Claim 50, wherein the expected UE moving trajectory information includes information of a list of cells (Sony page 2 assigning neighbouring cell list that is consistent with the mobility trajectory).

Regarding claim 58, the combination of Sony,  3GPP TS 203.501, and Kota et al. teaches the mobility management method according to Claim 50, wherein the expected UE moving trajectory information is used by the RAN for RAN Notification Area (RNA) configuration (Sony page 2 assigning a RAN Notification area that is consistent with the “Expected UE Moving Trajectory”, Observation 4: Can help RAN in the decision to use RRC_INACTIVE or 

Regarding claim 62, Sony teaches A mobility management method executed by an access network node (Sony page 1 line 1 the AMF), the mobility management method comprising: 
receiving, from an Access and Mobility Management Function (AMF) node, a message comprising assistance information (Sony page 2 second paragraph 2)	If the AMF utilizes the “Expected UE Moving Trajectory” information for the Mobility pattern estimation and provides the Mobility pattern as part of the CN assistance information to RAN according to TS 23.501 clause 5.4.6) for controlling radio resource control (RRC) Inactive state transitions in the RAN (Sony page 2 Summary Observation 4: Can help RAN in the decision to use RRC_INACTIVE or RRC_IDLE), wherein the assistance information comprises expected User Equipment (UE) moving trajectory information indicating the UE's expected movement ((Sony page 2 the AMF utilizes the “Expected UE Moving Trajectory” information for the Mobility pattern estimation and provides the Mobility pattern as part of the CN assistance information to RAN) and UE mobility information (Sony page 2 provides the Mobility pattern as part of the CN assistance information).
Sony does not explicitly teach an N2 request/response message (Note: the N2 request in the claim is interpreted in light of the specification as the N2 request/response). However, Sony teaches providing the mobility pattern according to  (TS 23.501 clause 5.4.6).
In a similar endeavor, TS 23.501 teaches 
The RAN receiving the information from the AMF in N2 request/response message ((TS 23.501 clause 5.4.6 The AMF decides when to send this information to the RAN as "Expected UE behaviour" carried in N2 signalling over the N2 interface, clause 7.1.2 "Request-response": A Control Plane NF_B (NF Service Producer) is requested by another Control Plane NF_A (NF Service Consumer) to provide a certain NF service, which either performs an action or provides information or both ... In Request-response mechanism, communication is one to one between two NFs (consumer and producer). Note: the message from the AMF to the RAN  is considered a request/response message because it provides assistance information))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Sony by incorporating TS 23.501 N2 request/response message to arriving at the invention.
The motivation of doing so would have provided the information over the N2 interface between the AMF and RAN node in 5G network.
The combination of Sony and TS 23.501 does not explicitly teach 
UE mobility information indicating whether the UE is stationary or mobile.
In a similar endeavor, Kota et al. teach
the mobility pattern of the UE 104 may be based on whether the UE 104 is stationary , semi- stationary, or mobile) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Sony and TS 23.501 by incorporating Kota et al. and mobility information in the mobility pattern of Sony to arrive at the invention.
The motivation of doing so would have assisted the RAN optimization of the UE RRC state transition. 


Regarding claim 67, the combination of Sony,  3GPP TS 203.501, and Kota et al. teaches the mobility management method according to Claim 62, wherein the expected UE moving trajectory information includes information of a list of cells (Sony page 2 assigning neighbouring cell list that is consistent with the mobility trajectory)

Regarding claim 70, the combination of Sony,  3GPP TS 203.501, and Kota et al. teaches the mobility  management method according to Claim 62, wherein the expected UE moving trajectory information indicating a status of UE mobility is used by the RAN for RAN Notification Area (RNA) configuration (Sony Page 2 assigning a RAN Notification area that is consistent with the “Expected UE Moving Trajectory”., Observation 4: Can help RAN in the decision to 

Regarding claim 74, Sony teaches an Access and Mobility Management Function (AMF) (Sony page 2 line 1 the AMF) comprising: 
a memory storing instructions (Note: obvious in a network node); and 
at least one processor configured to process the instructions (Note: obvious in a network node) to 
send, to a radio access network (RAN), a message comprising assistance information (Sony page 2 second paragraph 2)	If the AMF utilizes the “Expected UE Moving Trajectory” information for the Mobility pattern estimation and provides the Mobility pattern as part of the CN assistance information to RAN according to TS 23.501 clause 5.4.6) for controlling radio resource control (RRC) Inactive state transitions in the RAN (Sony page 2 Summary Observation 4: Can help RAN in the decision to use RRC_INACTIVE or RRC_IDLE), wherein the assistance information comprises expected User Equipment (UE) moving trajectory information indicating the UE's expected movement ((Sony page 2 the AMF utilizes the “Expected UE Moving Trajectory” information for the Mobility pattern estimation and provides the Mobility pattern as part of the CN assistance information to RAN ) and UE mobility information (Sony page 2 provides the Mobility pattern as part of the CN assistance information).
Note: the N2 request in the claim is interpreted in light of the specification as the N2 request/response). However, Sony teaches providing the mobility pattern according to  (TS 23.501 clause 5.4.6).
In a similar endeavor, TS 23.501 teaches 
Sending the information from the AMF to the RAN in N2 request/response message (TS 23.501 clause 5.4.6 The AMF decides when to send this information to the RAN as "Expected UE behaviour" carried in N2 signalling over the N2 interface, clause 7.1.2 "Request-response": A Control Plane NF_B (NF Service Producer) is requested by another Control Plane NF_A (NF Service Consumer) to provide a certain NF service, which either performs an action or provides information or both ... In Request-response mechanism, communication is one to one between two NFs (consumer and producer. Note: the message from the AMF to the RAN  is considered a request/response message because it provides assistance information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Sony by incorporating TS 23.501 N2 request/response message to arriving at the invention.
The motivation of doing so would have provided the information over the N2 interface between the AMF and RAN node in 5G network.
The combination of Sony and TS 23.501 does not explicitly teach 
UE mobility information indicating whether the UE is stationary or mobile.

UE mobility information indicating whether the UE is stationary or mobile (Kota [0061] the mobility pattern of the UE 104 may be based on whether the UE 104 is stationary , semi- stationary, or mobile) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Sony and TS 23.501 by incorporating Kota et al. and mobility information in the mobility pattern of Sony to arrive at the invention.
The motivation of doing so would have assisted the RAN optimization of the UE RRC state transition. 

Regarding claim 75, Sony teaches an access network node (Sony page 1 Source gNB)), comprising:
 a memory storing instructions ((Note: obvious in a network node); and 
at least one processor configured to process the instructions ((Note: obvious in a network node) to: 
receive, from an Access and Mobility Management Function (AMF) node, a message comprising assistance information (Sony page 2 second paragraph 2)	If the AMF utilizes the “Expected UE Moving Trajectory” information for the Mobility pattern estimation and provides the Mobility pattern as part of the CN assistance information to RAN according to TS 23.501 clause 5.4.6) for controlling radio resource control (RRC) Inactive state transitions in the RAN (Sony page 2 Summary Observation 4: , wherein the assistance information comprises expected User Equipment (UE) moving trajectory information indicating the UE's expected movement ((Sony page 2 the AMF utilizes the “Expected UE Moving Trajectory” information for the Mobility pattern estimation and provides the Mobility pattern as part of the CN assistance information to RAN ) and UE mobility information (Sony page 2 provides the Mobility pattern as part of the CN assistance information).
Sony does not explicitly teach an N2 request/response message (Note: the N2 request in the claim is interpreted in light of the specification as the N2 request/response). However, Sony teaches providing the mobility pattern according to  (TS 23.501 clause 5.4.6).
In a similar endeavor, TS 23.501 teaches 
The RAN receiving the information from the AMF in N2 request/response message ((TS 23.501 clause 5.4.6 The AMF decides when to send this information to the RAN as "Expected UE behaviour" carried in N2 signalling over the N2 interface, clause 7.1.2 "Request-response": A Control Plane NF_B (NF Service Producer) is requested by another Control Plane NF_A (NF Service Consumer) to provide a certain NF service, which either performs an action or provides information or both ... In Request-response mechanism, communication is one to one between two NFs (consumer and producer). Note: the message from the AMF to the RAN  is considered a request/response message because it provides assistance information))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Sony by incorporating TS 23.501 N2 request/response message to arriving at the invention.
The motivation of doing so would have provided the information over the N2 interface between the AMF and RAN node in 5G network.
The combination of Sony and TS 23.501 does not explicitly teach 
UE mobility information indicating whether the UE is stationary or mobile.
In a similar endeavor, Kota et al. teach
UE mobility information indicating whether the UE is stationary or mobile (Kota [0061] the mobility pattern of the UE 104 may be based on whether the UE 104 is stationary , semi- stationary, or mobile) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified combination of Sony and TS 23.501 by incorporating Kota et al. and mobility information in the mobility pattern of Sony to arrive at the invention.
The motivation of doing so would have assisted the RAN optimization of the UE RRC state transition. 


Claim 59 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Sony in view of 3GPP TS 23.502, in further view of Kota et al., and in further view of Liu et al. (US 20210067945 A1).

Regarding claim 59, the combination of Sony,  3GPP TS 203.501, and Kota et al. teaches the mobility  management method according to claim 58, but does not teach
wherein the RNA configuration includes a size of an RNA.
In a similar endeavor, Liu et al. teach
wherein the RNA configuration includes a size of an RNA(Liu [0076] The RNA may be specific to the UE 115 and include a list of cells associated with the RNA)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Sony,  3GPP TS 203.501, and Kota et al. by incorporating Liu et al. RNA configuration to arrive at the invention.
The motivation of doing so would have allowed the UE to move within the RNA and attach to cells in the RNA without notifying the RAN.

Regarding claim 71, the combination of Sony,  3GPP TS 203.501, and Kota et al. teaches the mobility management method according to claim 70, but does not teach
wherein the RNA configuration includes a size of the RNA.
In a similar endeavor, Liu et al. teach
The RNA may be specific to the UE 115 and include a list of cells associated with the RNA)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have the combination of Sony,  3GPP TS 203.501, and Kota et al.  by incorporating Liu et al. RNA configuration to arrive at the invention.
The motivation of doing so would have allowed the UE to move within the RNA and attach to cells in the RNA without notifying the RAN.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAID M ELNOUBI/           Examiner, Art Unit 2644